

	

		II

		Calendar No. 118

		109th CONGRESS

		1st Session

		S. 1127

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Ms. Snowe (for herself,

			 Mr. Thune, Ms.

			 Collins, Mr. Sununu,

			 Ms. Murkowski, Mr. Domenici, Mr.

			 Lieberman, Mr. Dodd,

			 Mr. Gregg, Mr.

			 Lott, Mr. Johnson,

			 Mr. Corzine, Mr. Bingaman, Mr.

			 Lautenberg, and Mr. Baucus)

			 introduced the following bill; which was read the first time

		

		

			May 26, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To require the Secretary of Defense to submit to Congress

		  all documentation related to the Secretary's recommendations for the 2005 round

		  of defense base closure and realignment. 

	

	

		1.Submission of documentation

			 related to the recommendations of the Secretary of Defense for the 2005 round

			 of defense base closure and realignment

			(a)In

			 generalNot later than 7 days after the date of the enactment of

			 this Act, the Secretary of Defense shall submit to Congress all Department of

			 Defense documentation related to the 2005 round of defense base closure and

			 realignment.

			(b)Scope of

			 required documentationThe documentation submitted under

			 subsection (a) shall include—

				(1)certified data

			 collected during data calls related to the 2005 round of defense base closure

			 and realignment; and

				(2)all documentation

			 related to the application by the Secretary of Defense of the military value

			 criteria and other criteria specified in subsections (b) and (c) of section

			 2913 of the Defense Base Closure and Realignment Act of 1990 to military

			 installations recommended for closure or realignment and to other military

			 installations identified as potential receiving locations in connection with

			 the closure or realignment of military installations.

				(c)Termination of

			 round for failure to submit documentation

				(1)Round

			 terminated in event of disclosure delaySubject to paragraph (2),

			 sections 2912, 2913, and 2914 of the Defense Base Closure and Realignment Act

			 of 1990 are repealed effective as of the date that is 8 days after the date of

			 the enactment of this Act.

				(2)No termination

			 of round in event of timely disclosureParagraph (1) shall have

			 no further force or effect if the Secretary of Defense submits the

			 documentation required under subsection (a) before the deadline specified in

			 such subsection.

				(d)Postponement of

			 2005 round of defense base closure and realignmentFor

			 the purposes of subsections (d) and (e) of section 2914 of the Defense Base

			 Closure and Realignment Act of 1990, each date specified in such subsections

			 shall be deemed to be the date that is the number of days after the original

			 date that is equal to the number of days after May 16, 2005, that the

			 Department of Defense documentation related to the 2005 round of defense base

			 closure and realignment is submitted by the Secretary of Defense under

			 subsection (a).

			(e)DefinitionsIn this Act:

				(1)The term Defense Base Closure and

			 Realignment Act of 1990 means the Defense Base Closure and Realignment

			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.

			 note).

				(2)The term Department of Defense

			 documentation related to the 2005 round of defense base closure and

			 realignment means all writings, communications, and other documentation

			 relevant to the analysis and consideration of, and recommendations related to,

			 military installations for purposes of the 2005 round of defense base closure

			 and realignment that are in the care, custody, or control of the Department of

			 Defense, including all information set down by handwriting, typewriting,

			 printing, photocopying, e-mail, or other form of data compilation.

				

	

		May 26, 2005

		Read the second time and placed on the

		  calendar

	

